DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/295,043 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims do not differentiate the corner adapter cover from the center adapter cover.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafond (3,774,324).

Regarding claim 14, Lafond discloses a work implement assembly comprising:
A base edge 
A center adapter cover including
A shell body (13) including an exterior surface and an interior surface and defining a vertical direction, a horizontal direction and a vertical plane
A front face portion defining a thru-hole configured to allow a nose portion of an adapter to pass horizontally through the thru-hole past the interior surface and then past the exterior surface
A top leg extending horizontally from the front face portion and having a top leg side portion defining a concave arcuate portion extending rearward from the front face portion, a convex arcuate portion extending horizontally from the concave arcuate portion and terminating in a vertical rear surface
A bottom leg extending horizontally from the front face portion
A nose portion (15) that is configured to facilitate the attachment of a tool (12)
A first leg (16) that includes a pair of first leg opposing side surfaces
A second leg (16) that includes a pair of second leg opposing side surfaces
A throat portion that connects the legs and nose portion together (Figure 2 – Lafond)
At least one of the first leg and the second leg defines an aperture (20,21) that is configured to receive a mounting mechanism
The body defines a first top pocket that defines a first top pocket arcuate abutment surface (38) disposed adjacent one of the pair of first leg opposing side surfaces
The first and second legs and the throat portion define a slot (18) that includes a closed end and an open end, the slot defining a direction of assembly onto a work implement
The body defines a top center adapter cover receiving recess and a bottom center adapter receiving recess
A tool (12) attached to the nose portion
Wherein the center adapter cover is sandwiched between the tool and the center adapter (Figure 2 – Lafond) and the top leg of the center adapter cover is resting at least partially in the top center adapter receiving recess of the center adapter and the bottom leg is resting at least partially in the 

    PNG
    media_image1.png
    200
    386
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Top pocket arcuate abutment surface )][AltContent: arrow][AltContent: textbox (Top center adapter cover receiving recess )][AltContent: arrow][AltContent: textbox (bottom center adapter cover receiving recess )]











    PNG
    media_image3.png
    135
    88
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Thru-hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom leg)][AltContent: textbox (Concave arcuate portion)][AltContent: textbox (Top leg)][AltContent: textbox (Convex arcuate portion)][AltContent: textbox (Vertical rear surface)][AltContent: arrow][AltContent: textbox (Front face)]












Regarding claim 15, Lafond discloses that the tool defines a tool top surface and the center adapter cover defines a cover top surface that blends with the tool top surface (Figure 4).

Regarding claim 16, Lafond disclose that the tool defines a tool bottom surface and the center adapter cover defines a cover bottom surface that is at least partially parallel with the tool bottom surface (Figure 4).

Regarding claim 17, Lafond discloses that the front face portion includes a front radial surface interposed between the tool top surface and the cover top surface being configured to provide a flow path along the tool top surface over the cover top surface (Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond (3,774,324).

Regarding claims 18 and 19, Lafond discloses the invention as described above, but fails to disclose the shape of the terminal portion of the top and bottom legs.  It would have been obvious to one having ordinary skill in the art at the time the invention as made to utilize a chamfer on the top and bottom legs since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose and indicates that the features or dimensions may be differently configured or omitted (originally filed specification – pgph .


Claims 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond (3,774,324) in view of Sjogren et al. (4,587,751).

Regarding claim 1, Lafond discloses an adapter cover comprising:
A shell body (13) including an exterior surface and an interior surface and defining a vertical direction, a horizontal direction and a vertical plane
A front face portion defining a thru-hole configured to allow a nose portion of an adapter to pass horizontally through the thru-hole past the interior surface and then past the exterior surface
A top leg extending horizontally from the front face portion and having a top leg side portion defining a concave arcuate portion extending rearward from the front face portion, a convex arcuate portion extending horizontally from the concave arcuate portion and terminating in a vertical rear surface
A bottom leg extending horizontally from the front face portion

    PNG
    media_image3.png
    135
    88
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Thru-hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom leg)][AltContent: textbox (Concave arcuate portion)][AltContent: textbox (Top leg)][AltContent: textbox (Convex arcuate portion)][AltContent: textbox (Vertical rear surface)][AltContent: arrow][AltContent: textbox (Front face)]














Regarding claim 2, the combination discloses the invention as described above but fails to disclose the dimensions of the adapter key receiving recess. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the adapter key receiving recess limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  



Regarding claim 9, the combination discloses that the adapter cover is a center adapter cover.

Regarding claim 10, the combination discloses that the vertical plane defines a plane of symmetry for the adapter cover.



Claims 3-5, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond (3,774,324) in view of Sjogren et al. (4,587,751) as applied to claim 1 above and further in view of Stangeland et al. (8,925,220).

Regarding claim 3, the combination of Lafond and Sjogren et al. discloses the invention as described above, but fails to disclose a stabilization pad extending forwardly from the front face portion.  Like the combination, Stangeland also discloses a mounting arrangement for the tooth on a nose of an excavating implement utilizing an adapter.  Unlike the combination, Stangeland discloses the use of stabilization pads (44) on forward facing surfaces to provide a better fit between mating parts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize stabilization pads on the front face of the shell body of the combination as taught by Stangeland as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claims 4, 8, 11 and 13, the combination discloses a second stabilization pad but fails to disclose the trapezoidal perimeter shape of the thru-hole or the shape of the terminal portion of the top leg.  It would have been obvious to one having ordinary skill in the art at the time the invention as made to utilize a trapezoid shaped thru hole to accommodate a trapezoid shaped nose or to have a u-shaped portion on the top leg with a chamfer since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose and indicates that the features or dimensions may be differently configured or omitted (originally filed specification – pgph 00132).  The lack of criticality of these elements result in them not being patentably distinct from the current combination.  It appears that the invention would perform equally well as the invention disclosed by the combination of Lafond, Sjogren and Stangeland.

general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


Allowable Subject Matter
Claims 6-7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671